IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,069



                           EX PARTE DONALD FLINT, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 06F0023-202 IN THE 202 ND DISTRICT COURT
                           FROM BOWIE COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

aggravated sexual assault and three counts of indecency with a child. He was sentenced to

imprisonment for one term of fifty years and three terms of ten years. The Sixth Court of Appeals

dismissed his appeal. Flint v. State, No. 06-08-00104-CR (Tex. App.–Texarkana, July 10, 2008, no

pet.).

         Applicant contends that he was denied his right to an appeal. The trial court entered findings
                                                                                                       2

of fact and conclusions of law and determined that Applicant was denied his right to an appeal. We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 06F0023-202 from the 202nd Judicial District Court of Bowie

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: January 14, 2009
Do Not Publish